DETAILED ACTION
	This action is in response to the above application filed on 09/24/2019. Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Attempts were made to contact Applicant in order to resolve the following issues via examiner’s amendments. Examiner was unable to reach a representative and therefore a rejection is provided below.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
In line 12 of claim 1, “and second position” should be changed to “and a second position”.
In lines 19 and 21 of claim 1, “the second positon” should be changed to “the second position”.
In line 12 of claim 14, “and second position” should be changed to “and a second position”.
In lines 25 and 27 of claim 14, “the second positon” should be changed to “the second position”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the stapler mode activation switch” in lines 17-18. There is insufficient antecedent basis for this limitation in the claims. It is unclear if the stapler mode activation mechanism and the stapler mode activation switch are the same or separate elements. As best understood by Examiner in view of the specification, the elements are the same and examiner suggests amending “a stapler mode activation mechanism” in line 17 to read “a stapler mode activation switch”.
Claim 14 recites “the stapler mode activation switch” in lines 23-24. There is insufficient antecedent basis for this limitation in the claims. It is unclear if the stapler mode activation mechanism and the stapler mode activation switch are the same or separate elements. As best understood by Examiner in view of the specification, the elements are the same and examiner suggests amending “a stapler mode activation mechanism” in line 23 to read “a stapler mode activation switch”.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indication of allowable subject matter: Regarding claims 1 and 14, the prior art of record fails to teach or render obvious a surgical instrument comprising a stapler mode activation switch actuatable between a first, unactuated position, wherein movement of the second handle towards the first handle moves the jaw members to the second position and a second, actuated, position wherein movement of the second handle towards the first handle moves the jaw members to the second position and drives the staples through tissue disposed between the jaw members, in combination with the remaining limitations of the claims. The prior art of record discloses the use of locks to prevent stapling or cutting of a tissue before electrical current has been applied (For example US 2012/0012638). The prior art discloses the use of separate handles for closing the jaw and deploying the staples (For example US 5,403,312). It is also commonly known in the art to use a single handle to close the jaws during a first range of handle movement and deploy staples during a second range of handle movement (For example US 2016/0374978). However, the prior art of record fails to disclose use of a stapler mode activation switch to control which operations are performed by movement of a second handle (i.e. closing of the jaws or closing of the jaws and deploying staples). This arrangement provides a particular advantage over the prior art because it allows for control over many features with switches and a reduced number of handles, thereby simplifying operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771